ATTORNEY DISCIPLINARY PROCEEDINGS
LPER CURIAM.
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent engaged in a sexual relationship with a client, prepared a will for a client naming his wife as a legatee, and engaged in other conflicts of interest. Following the filing of formal charges in the matter, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Robert F. Fadaol, Louisiana Bar Roll number 5419, be suspended from the practice of law in Louisiana for a period of one year. It is further ordered that said suspension shall be fully deferred, subject to respondent’s successful completion of a two-year period of probation governed by the conditions set forth in the petition for consent discipline.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.
JOHNSON, J., rejects consent discipline for the reasons assigned by Knoll.
KNOLL, J., rejects consent discipline with reasons.